725 N.W.2d 515 (2007)
In re Petition for DISCIPLINARY ACTION AGAINST Roxanne R. HEINRICH, a Minnesota Attorney, Registration No. 171864.
No. A06-2339.
Supreme Court of Minnesota.
January 3, 2007.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed an application *516 for suspension of respondent pursuant to Rule 12(c)(1), Rules on Lawyers Professional Responsibility, and has submitted evidence that respondent cannot be found within the state or served personally with the Director's petition for disciplinary action.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Roxanne R. Heinrich is suspended from the practice of law as of the date of filing of this order. Within one year of the date of filing of this order, respondent may move to vacate the order of suspension and for leave to answer the petition for disciplinary action.
BY THE COURT:
/s/Helen M. Meyer
Associate Justice